Citation Nr: 0832981	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Service connection for claimed bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1977 
to September 1980, and from August 1986 to September 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has a current mild left and right ear hearing 
loss that is not a disability under VA rating criteria. 


CONCLUSION OF LAW

The veteran does not have a current left or right ear hearing 
loss disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); 
(2) the evidence, if any, to be obtained by VA; and, (3) the 
evidence, if any, to be provided by the claimant.

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  With the veteran's claim form 
(received in April 2006) was a notice form (signed in March 
2006), that provided the veteran a notice letter advising him 
that, to establish service connection on the merits, the 
evidence must show a current disability, an injury or 
disability based on military service, and a relationship 
between the claimed disabilities and military service.  The 
veteran had ample opportunity to respond prior to the 
issuance of the October 2006 rating decision on appeal.  

The March 2006 notice letter also advised the veteran that VA 
is responsible for getting relevant records held by any 
Federal agency, to include military records.  The letter also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records from non-Federal agencies and 
entities if authorized by the veteran to do so.  The Board 
accordingly finds that the veteran has received notice of the 
elements required to support his claim for service connection 
and has had ample opportunity to respond.  The Board finds 
that the RO's notice letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  In the March 2006 response, the 
veteran specifically indicated in writing that he did not 
have any other information or evidence to give VA to 
substantiate his claim. 

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  An RO 
letter in March 2007 advised the veteran of the fourth and 
fifth Dingess elements (degree of disability, and effective 
date pertaining to the disability).  Accordingly, there is no 
possibility of prejudice under the notice requirements of 
Dingess in regard to the claim for service connection.  
Moreover, in the present appeal, because the service 
connection claim is being denied, and no effective date will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim on appeal.  The 
veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

The veteran was afforded a VA audiological evaluation in May 
2006 for the purposes of determining whether his claimed 
bilateral hearing loss was to a disabling degree and whether 
the current hearing loss was due to military service.  
The Board accordingly finds no reason to remand for further 
examination.  

The veteran has been advised of his entitlement to a hearing 
before the RO and/or before the Board in conjunction with the 
issue on appeal, but he has not requested such a hearing.  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided. 

II.  Service Connection for Bilateral Hearing Loss

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted on a direct basis for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the veteran had a VA audiological evaluation in May 
2006, in which his puretone thresholds were 25 or better in 
all ranges and speech recognition was 100 percent 
bilaterally.  The May 2006 VA audiological examination 
confirmed asymmetrical high frequency hearing loss in the 
both ears; however, the current level of left and right ear 
hearing loss does not meet the definition of hearing loss 
disability as required by 38 C.F.R. § 3.385.  Without a 
showing of current disability of hearing loss, service 
connection must be denied.  "Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability . . . in the absence of a 
proof of present disability there can be no claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes the veteran's assertion that this his current 
bilateral hearing loss is due solely to loud noise exposure 
during his military service; however, because current hearing 
loss disability has not been shown in either ear by competent 
evidence, the Board does not reach the additional questions 
of in-service injury, including acoustic trauma, or 
relationship of current hearing loss to service.  

In conclusion, because current hearing loss disability has 
not been shown, the Board finds after careful review of the 
entire record that the evidence does not support the 
veteran's claim of service connection for bilateral hearing 
loss disability.  In 


reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the claim, 
that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


